DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

   
Response to Remark
This communication is considered fully responsive to the amendment filed on 09/01/2021.
Claims 1-4 are pending and are examined in this office action. 
Claims 1 and 4 have been amended.
No new claim has been amended and no claim has been canceled.

Response to Arguments
Applicant’s arguments, filed on 09/01/2021, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details using new prior arts. See PATIL et al. (US 20130138831 A1) and FUKUTA et al. (US 20160094932 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over PATIL et al. (US 20130138831 A1; hereinafter as “PATIL”, provided in IDS) in view of FUKUTA et al. (US 20160094932 A1; hereinafter as “FUKUTA”, which has Foreign Priority Date May 29, 2013).

Regarding claim 1 PATIL teaches a terminal (Fig. 2: UE 208; Fig. 13) comprising: 

    PNG
    media_image1.png
    513
    578
    media_image1.png
    Greyscale

Processor (aforesaid UE 208 much have a processor; Also see Fig. 13) configured to detect a state of a first resource in a set of resources that can be used for device-to-device communication (“the wireless device [==UE 208] determines a resource congestion level based on signals received on a plurality of resources of a peer discovery channel (1202). Based on the determined congestion level, the wireless device adjusts a duty cycle of a peer discovery transmission (1204).” [0047]); 
 the processor (see fig. 1: Processor 104) further configured, when the state of the first resource in the set of resources detected by the processor satisfies a predetermined condition, to set the terminal to be in a condition in which the terminal does not perform transmission of a device-to-device communication signal for a (“the wireless device 402 [==UE 208] determines a peer discovery resource congestion level of the peer discovery resources based on peer discovery signals 405, 407, 409 received on the plurality of peer discovery resources of a peer discovery channel 410 from the wireless devices 404, 406, 408, respectively: the wireless device 402 may refrain on a slower time scale from transmitting its peer discovery signal in its allocated peer discovery resource 402' so that the wireless device 402 can determine an energy received in its own peer discovery resource 402' and in peer discovery resources concurrent in time (i.e., at the same OFDM symbols) to its allocated peer discovery resource 402':  [0036]; the wireless device 402 transmits a peer discovery signal in all megaframes except megaframes 4n for n=0, 1, 2, . . . , 15 (see FIG. 3), then the period would be 4 (periodicity 1/4), the duty cycle 3/4, and the offset 1”: [0036] ; “As discussed supra, due to the half-duplex nature of the wireless device 402 [==predetermined condition], the wireless device 402 may occasionally refrain from transmitting on its allocated peer discovery resource in order to estimate the load on its allocated peer discovery resource and peer discovery resources that are concurrent in time (i.e., same OFDM symbols) as its allocated peer discovery resource. Based on the determined peer discovery resource congestion level, the wireless device 402 adjusts the frequency at which the wireless device 402 transmits its peer discovery signal”: [0038]; and 
a transmitter (Fig. 13 element 1322) configured, when the terminal performs transmission of the device-to-device communication signal (see fig. 13: Peer Discovery Signals), to randomly select a second resource from among the set of (see fig. 12 element 1204, 1206, 1208: the wireless device determines a resource congestion level based on signals received on a plurality of resources of a peer discovery channel (1202). Based on the determined congestion level, the wireless device adjusts a duty cycle of a peer discovery transmission (1204) [==second resource]. The wireless device transmits peer discovery signals at the adjusted duty cycle (1208): [0047]).

PATIL does not explicitly disclose: wherein the predetermined condition is if a value of the state is greater than a given threshold.

FUKUTA, in the same field of endeavor, discloses: wherein the predetermined condition is if a value of the state is greater than a given threshold (the eNB 200 (the radio transceiver 210) transmits to the UE 100-1 a threshold value used for determining whether or not the UE 100-1 transmits the measurement information. The UE 100-1 (the controller and the radio transceiver 110) transmits the measurement information to the eNB 200 when the reception intensity exceeds the threshold value. As a result, the eNB 200 can control the transmission of the measurement information. For example, when permitting to perform D2D communication by transmission power having a predetermined value or more, the eNB 200 can transmit a threshold value lower than a reference value, to the UE 100-1. On the other hand, when permitting to perform D2D communication only by transmission power less than a predetermined value, the eNB 200 can transmit a threshold value higher than a reference value, to the UE 100-1.: [0148]-[0149]; Examiner’s Note: when power is more than predetermined value, there will be no D2D communication).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of PATIL to include the above recited limitations as taught by FUKUTA in order to allow to performance D2D effectively (FUKUTA; Par. 0005).


Regarding claim 2, PATIL, in view of FUKUTA458, specifically, PATIL teaches, the terminal as claimed in claim 1, wherein the transmitter is configured, when there is a free resource in the set of the resources, to select the free resource as the second resource (see fig. 3: Peer-to-peer frame structure: [0030]; the MCCH of superframe index 0 includes a secondary timing synchronization channel, a peer discovery channel, a peer paging channel, and a reserved slot. The peer discovery channel may be divided into subchannels. For example, the peer discovery channel may be divided into a long range peer discovery channel, a medium range peer discovery channel, a short range peer discovery channel, and other channels: [0032])  and when there is no free resource, to select a resource as the second resource where a congestion degree is low (the wireless device 402 determines a peer discovery resource congestion level of the peer discovery resources based on peer discovery signals 405, 407, 409 received on the plurality of peer discovery resources of a peer discovery channel 410 from the wireless devices 404, 406, 408, respectively…. The wireless device 402 adjusts a frequency of a peer discovery transmission based on the determined congestion level and the wireless device 402 transmits peer discovery signals 403 at the adjusted frequency: [0036]).

Regarding claim 4, the claim is interpreted and rejected for the same reason as set forth in claim 1.


Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over PATIL in view of FUKUTA and further in view of AHN et al. (US 20140301285 A1; hereinafter as “AHN”).

Regarding claim 3, the combination of PATIL and FUKUTA teaches “the transmitter” claim 2 as above. The combination does not explicitly disclose: the terminal as claimed in claim 2, wherein the transmitter is configured to select the second resource where a congestion degree is low by selecting the second resource, from among the set of resources, with a probability that is inversely proportional to received power level.

AHN, in the same field of endeavor, discloses: the terminal as claimed in claim 2,  wherein the transmitter is configured to select the second resource (see fig. 1 where D2D link between two UEs) where a congestion degree is low by selecting the second resource, from among the set of resources (The terminal may select PDCH (or, PDCH and DM-RS sequence) having the lowest reception level, without any specific criteria, in a resource space among a plurality of resource spaces divided for each discovery range class or in a resource space for the smallest discovery range class:[202]), with a probability that is inversely proportional to received power level (threshold value for selecting PDCH (or, PDCH and DM-RS sequence) may be configured by a terminal differently according to transmission power (for example, the threshold value may be configured inversely proportional to the transmission power), and so the terminal may be guaranteed with desired discovery range through the above-mentioned methods [0204]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of PATIL and FUKUT to include the above recited limitations as taught by AHN in order to selecting a discovery physical channel on which discovery information is transmitted in a discovery frame comprising a plurality of transmission durations AHN, [abstract]). The motivation would be to improve and enhance efficient discovery between terminals that can be performed and efficiency of resource usage can be enhanced (AHN, [abstract]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411              

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416